DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenney et al. (US Publication 2019/0097850 A1).
In regards to claim 1, Kenney et al. (US Publication 2019/0097850 A1) teaches a method, comprising: receiving an aggregated Physical Layer Convergence Procedure (PLCP) protocol data unit (PPDU) ( see paragraph 61; The EHT frame may be a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU). In some embodiments, there may be different types of PPDUs that may have different fields and different physical layers and/or different media access control (MAC) layers. For example, a single user (SU) PPDU, multiple-user (MU) PPDU, extended-range (ER) SU PPDU, and/or trigger-based (TB) PPDU. In some embodiments EHT may be the same or similar as HE PPDUs) which is transmitted over a plurality of 80-MHz bandwidths with data for a plurality of stations (STAs) (see paragraph 62; The bandwidth of a channel may be 20 MHz, 40 MHz, or 80 MHz, 80+80 MHz; see figures 8, 10 and 11); and decoding a preamble of a specific one of the plurality of 80-MHz bandwidths (see paragraph 101; decode a legacy signal field (L-SIG field) of a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU being an EHT PPDU including a legacy preamble portion that comprises the L-SIG field, an EHT preamble portion following the legacy preamble portion, and a data portion following the EHT preamble portion, the EHT preamble portion including a signal (SIG) field; identify, based on the SIG field of the EHT preamble portion, that the PPDU is an EHT PPDU; decode the EHT preamble portion based on identifying the PPDU as an EHT PPDU; and decode the data portion based on the EHT preamble portion).  
In regards to claim 2 Kenney teaches, ,  wherein the aggregated PPDU contains data for STAs of at least two different generations (see paragraph 29; wireless system 100 may be configured to transmit and receive signals in accordance with specific communication standards and/or protocols, such as any of the Institute of Electrical and Electronics Engineers (IEEE) standards including, IEEE 802.11n-2009, IEEE 802.11-2012, IEEE 802.11-2016, IEEE 802.11ac, and/or IEEE 802.11ax standards and/or proposed specifications for WLANs).
In regards to claim 3, Kenney teaches, wherein the aggregated PPDU comprises an extreme high-throughput (EHT) PPDU and a high-efficiency (HE) PPDU, wherein the EHT PPDU contains data for one or more EHT STAs, and wherein the HE PPDU contains data for one or more HE STAs (see paragraph 107; it is assumed that each of the VHT STA, HE STA, EHT STA and HT STA first decode the L-SIG field and ensure that CRC has passed. As shown in FIG. 9, at 902, a VHT STA would decode the first and second symbols after the L-SIG field. The CRC would pass if the symbols correspond to VHT-SIG A1 and VHT-SIG A2, which they would not in the case of a EHT PPDU according to the first embodiment. Since the CRC will not pass, the VHT would refrain from decoding the rest of the EHT PPDU (corresponding to early termination or ET). As shown at 904, a HE STA would check to determine if a RL-SIG exists, that is, an exact duplicate of the L-SIG field).
In regards to claim 4, Kenney teaches, wherein the HE PPDU comprises a primary 80- MHz bandwidth and a secondary 80-MHz bandwidth covering a 160-MHz bandwidth total in which same information is carried (see paragraph 62; The bandwidth of a channel may be 20 MHz, 40 MHz, or 80 MHz, 80+80 MHz, 160 MHz,), and wherein the EHT PPDU comprises a third 80-MHz bandwidth and a fourth 80-MHz bandwidth each of which carrying respective information different from that carried in the other 80-MHz bandwidth of the EHT PPDU (see paragraph 61; for the EHT PPDU; see paragraph 62; The bandwidth of a channel may be 20 MHz, 40 MHz, or 80 MHz, 80+80 MHz, 160 MHz, 160+160 MHz, 320 MHz, 320+320 MHz).  
In regards to claim 5, Kenney teaches, wherein, in each of the plurality of 80-MHz bandwidths, a LENGTH field in a legacy signal (L-SIG) field is used to differentiate the EHT PPDU and the HE PPDU (see figure 9 and paragraph 107; If the PPDU were an HE PPDU, the first symbol after the L-SIG field would be an RL-SIG field, the length, rate and CRC would pass, and the PPDU would be treated as a HE PPDU. However, for the EHT PPDU according to the first embodiment, the HE STA would assume it has a VHT PPDU and would fall back on the VHT process as described above. As shown at 906, an EHT STA would check for a -RL-SIG according to the first embodiment. If the -RL-SIG exists and the length, rate and CRC pass, the EHT STA would demodulate the EHT-SIG and check for a valid CRC for confirmation. If the CRC passes, the EHT STA would identify the PPDU as a EHT PPDU).  
In regards to claim 6, Kenney teaches, wherein boundaries of orthogonal frequency- division multiplexing (OFDM) symbols of a plurality of fields and a plurality of content channels in the plurality of 80-MHz bandwidths are aligned in a time domain (see paragraph 63 for support for OFDM symbols and the 80MHz bandwidths; see figures 8, 10 and 11 for the PPDU format with data section and the alignment in time domain).  
In regards to claim 11, Kenney teaches, wherein the aggregated PPDU comprises a 160- MHz PPDU or a 320-MHz PPDU and is transmitted over two or four 80-MHz bandwidths, respectively (see paragraph 61; for the EHT PPDU; see paragraph 62; The bandwidth of a channel may be 20 MHz, 40 MHz, or 80 MHz, 80+80 MHz, 160 MHz, 160+160 MHz, 320 MHz, 320+320 MHz).  
In regards to claim 12, Kenney teaches wherein, in each of the plurality of 80-MHz bandwidths, an extreme high-throughput (EHT) signal (EHT-SIG) field contains information on resource unit (RU) allocation and modulation for one or more target STAs of the respective 80-MHz bandwidth (see figure 8 for the 80 MHz allocation for the data; see paragraph 139; EHT may provide three or four or more PPDU types, such as single user (SU) PPDU, MU PPDU, trigger-based (TB) PPDU, and extended range (ER) PPDU. According to some embodiments, the LENTH field (in L-SIG) modulus 3 could be used to indicate two states (remainder=1 or 2 as signaling two states/modes), and/or the modulation scheme of the EHT-SIG 2 field (e.g. BPSK or QBPSK) could be used to signal two (additional) modes/and/or a bit in the EHT-SIG field, such as in the EHT-SIG 0 field, could be used to signal two (additional) modes as well; see paragraphs 61, 62 and 63 for the allocation; An allocation of a bandwidth or a number of tones or sub-carriers may be termed a resource unit (RU) allocation).  
In regards to claim 13, Kenney teaches, wherein an extreme high-throughput (EHT) signal (EHT-SIG) field carries different contents for a plurality of content channels in each of the plurality of 80-MHz bandwidths (see paragraph 105 and figure 8; the first embodiment includes within its scope the possibility to have EHT SIG 1 and EHT SIG 2 have the same modulation, such as BPSK or QBPSK. The EHT preamble 804 in the shown embodiment also includes a EHT SIG B field 818 in the case where the EHT PPDU 800 is a Multi-User Multiple-Input Multiple-Output (MU-MIMO) PPDU; the EHT SIG 1 814 is modulated using quadrature binary phase shift keying (QBPSK), and the EHT SIG 2 816 is modulated suing binary phase shift keying (BPSK)) or in each of a plurality of 160-MHz bandwidths.  
In regards to claim 14, Kenney teaches, wherein a plurality of content channels in each of the plurality of 80-MHz bandwidths are independently encoded or jointly encoded (see figure 11 and paragraph 112; the EHT-SIG 0 field 1112 may indicate that the EHT-SIG 1 and EHT-SIG 2 fields are encoded across multiple 20 MHz channels in duplicate format (not shown), or, in the alternative, that the EHT-SIG 1 and EHT-SIG 2 fields 1114 and 1116 are encoded across the whole bandwidth).  
In regards to claim 16, Kenney teaches a method, comprising: generating an aggregated Physical Layer Convergence Procedure (PLCP) protocol data unit (PPDU) ( see paragraph 61; The EHT frame may be a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU). In some embodiments, there may be different types of PPDUs that may have different fields and different physical layers and/or different media access control (MAC) layers. For example, a single user (SU) PPDU, multiple-user (MU) PPDU, extended-range (ER) SU PPDU, and/or trigger-based (TB) PPDU. In some embodiments EHT may be the same or similar as HE PPDUs); and transmitting the aggregated PPDU over a plurality of 80-MHz bandwidths with data for a plurality of stations (STAs) (see paragraph 62; The bandwidth of a channel may be 20 MHz, 40 MHz, or 80 MHz, 80+80 MHz; see figures 8, 10 and 11), wherein the aggregated PPDU contains data for STAs of at least two different generations (see paragraph 29; wireless system 100 may be configured to transmit and receive signals in accordance with specific communication standards and/or protocols, such as any of the Institute of Electrical and Electronics Engineers (IEEE) standards including, IEEE 802.11n-2009, IEEE 802.11-2012, IEEE 802.11-2016, IEEE 802.11ac, and/or IEEE 802.11ax standards and/or proposed specifications for WLANs).  
In regards to claim 17, Kenney teaches, wherein the aggregated PPDU comprises an extreme high-throughput (EHT) PPDU and a high-efficiency (HE) PPDU, wherein the EHT PPDU contains data for one or more EHT STAs, wherein the HE PPDU contains data for one or more HE STAs, wherein boundaries of orthogonal frequency-division multiplexing (OFDM) symbols of a plurality of fields and a plurality of content channels in the plurality of 80-MHz bandwidths are aligned in a time domain, and wherein, in each of the plurality of 80-MHz bandwidths, a LENGTH field in a legacy signal (L-SIG) field is used to differentiate the EHT PPDU and the HE PPDU (see paragraph 107; it is assumed that each of the VHT STA, HE STA, EHT STA and HT STA first decode the L-SIG field and ensure that CRC has passed. As shown in FIG. 9, at 902, a VHT STA would decode the first and second symbols after the L-SIG field. The CRC would pass if the symbols correspond to VHT-SIG A1 and VHT-SIG A2, which they would not in the case of a EHT PPDU according to the first embodiment. Since the CRC will not pass, the VHT would refrain from decoding the rest of the EHT PPDU (corresponding to early termination or ET). As shown at 904, a HE STA would check to determine if a RL-SIG exists, that is, an exact duplicate of the L-SIG field; see figures 8, 10 and 11 for the 80 MHz bandwidths).
In regards to claim 20, Kenney teaches wherein the aggregated PPDU comprises a 160-MHz PPDU or a 320-MHz PPDU and is transmitted over two or four 80-MHz bandwidths, respectively (see paragraph 61; for the EHT PPDU; see paragraph 62; The bandwidth of a channel may be 20 MHz, 40 MHz, or 80 MHz, 80+80 MHz, 160 MHz, 160+160 MHz, 320 MHz, 320+320 MHz), and wherein a plurality of content channels in each of the plurality of 80-MHz bandwidths are independently encoded or jointly encoded (see figure 11 and paragraph 112; the EHT-SIG 0 field 1112 may indicate that the EHT-SIG 1 and EHT-SIG 2 fields are encoded across multiple 20 MHz channels in duplicate format (not shown), or, in the alternative, that the EHT-SIG 1 and EHT-SIG 2 fields 1114 and 1116 are encoded across the whole bandwidth).  
Claim(s) 1-2 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al. (US Publication 2021/0014018 A1).
In regards to claim 1, Noh et al. (US Publication 2021/0014018 A1) a method, comprising: receiving an aggregated Physical Layer Convergence Procedure (PLCP) protocol data unit (PPDU) (see paragraph 80; a transmitting STA generates an EHT PPDU frame and transmits it to a receiving STA(s). The receiving STA receives, detects, and processes the EHT PPDU. The EHT PPDU frame may include a legacy part (e.g., an L-STF, an L-LTF, and an L-SIG field)) which is transmitted over a plurality of 80-MHz bandwidths with data for a plurality of stations (STAs) (see paragraph 153; the bandwidth of the frame is one of 10 MHz, 20 MHz, 40 MHz, 80 MHz, 80+80 MHz); and decoding a preamble of a specific one of the plurality of 80-MHz bandwidths (see paragraph 140; the system needs to wait to get a new channel information to decode paired two OFDM symbol together based on feedback and to secure two times bigger buffer size to store two different channel information together (e.g., LTFs in the preamble field and midamble field or LTFs in two separate midamble fields); see paragraph 145; When receiving the PPDU, once a receiver decodes corresponding values (e.g., the number of spatial streams and/or STBC) in the PHY preamble of the PPDU correctly, the location and its midamble periodicity can be expected).
In regards to claim 2, Noh teaches,  wherein the aggregated PPDU contains data for STAs of at least two different generations (see paragraph 23; Each of the wireless devices 104 may include a medium access control (MAC) layer and a physical (PHY) layer according to an IEEE (Institute of Electrical and Electronics Engineers) standard 802.11, including one or more of the amendments (e.g., 802.11a/b/g/n/p/ac/ax/bd/be); the one or more of the amendments imply two different generations).
In regards to claim 16, Noh teaches a method, comprising: generating an aggregated Physical Layer Convergence Procedure (PLCP) protocol data unit (PPDU) (see paragraph 80; a transmitting STA generates an EHT PPDU frame and transmits it to a receiving STA(s). The receiving STA receives, detects, and processes the EHT PPDU. The EHT PPDU frame may include a legacy part (e.g., an L-STF, an L-LTF, and an L-SIG field)); and transmitting the aggregated PPDU over a plurality of 80-MHz bandwidths with data for a plurality of stations (STAs) (see paragraph 153; the bandwidth of the frame is one of 10 MHz, 20 MHz, 40 MHz, 80 MHz, 80+80 MHz), wherein the aggregated PPDU contains data for STAs of at least two different generations (see paragraph 23; Each of the wireless devices 104 may include a medium access control (MAC) layer and a physical (PHY) layer according to an IEEE (Institute of Electrical and Electronics Engineers) standard 802.11, including one or more of the amendments (e.g., 802.11a/b/g/n/p/ac/ax/bd/be); the one or more of the amendments imply two different generations).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kenney in view of Seok et al. (US Publication 2020/0288439 A1).
In regards to claim 15, Kenney teaches all the limitations of the parent claim 1 as stated above.
However, Kenney fails to teach obtaining, via a subchannel selective transmission (SST) mechanism, information that identifies the specific one of the plurality of 80-MHz bandwidths before receiving the aggregated PPDU, wherein the decoding of the preamble comprises decoding the preamble of the specific one of the plurality of 80-MHz bandwidths based on the identifying information.
Seok et al. (US Publication 2020/0288439 A1) however teaches, obtaining, via a subchannel selective transmission (SST) mechanism, information that identifies the specific one of the plurality of 80-MHz bandwidths before receiving the aggregated PPDU, wherein the decoding of the preamble comprises decoding the preamble of the specific one of the plurality of 80-MHz bandwidths based on the identifying information (see paragraph 77; the primary 80 MHz channel or the secondary 80 MHz channel is requested to contain the RU allocations addressed to the HE SST STA that is an 80 MHz operating STA).
Therefore it would have been obvious for one of ordinary skill in the art, to incorporate the use of the requesting as taught by Seok into the teachings or Kenney.  The motivation to do so would be to allow for reduced processing by using a specific indication to indicate whether the primary or a secondary 80 MHz bandwidth needs to be used.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noh as stated above  in view of Seok et al. (US Publication 2020/0288439 A1).
In regards to claim 15, Noh teaches all the limitations of the parent claim 1 as stated above.
However, Noh fails to teach obtaining, via a subchannel selective transmission (SST) mechanism, information that identifies the specific one of the plurality of 80-MHz bandwidths before receiving the aggregated PPDU, wherein the decoding of the preamble comprises decoding the preamble of the specific one of the plurality of 80-MHz bandwidths based on the identifying information.
Seok et al. (US Publication 2020/0288439 A1) however teaches, obtaining, via a subchannel selective transmission (SST) mechanism, information that identifies the specific one of the plurality of 80-MHz bandwidths before receiving the aggregated PPDU, wherein the decoding of the preamble comprises decoding the preamble of the specific one of the plurality of 80-MHz bandwidths based on the identifying information (see paragraph 77; the primary 80 MHz channel or the secondary 80 MHz channel is requested to contain the RU allocations addressed to the HE SST STA that is an 80 MHz operating STA).
Therefore it would have been obvious for one of ordinary skill in the art, to incorporate the use of the requesting as taught by Seok into the teachings of Noh.  The motivation to do so would be to allow for reduced processing by using a specific indication to indicate whether the primary or a secondary 80 MHz bandwidth needs to be used.
Allowable Subject Matter
Claims 7-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art Chen et al. (US Publication 2020/0177425 A1) teaches, U-SIG 810 in figure 8, U-SiG 910 in figure 9, U-SIG 1310 in figure 13.  However Chen fails to teach, a U-SIG field being same for a plurality of content channels in the respective 80 MHz bandwidth (as seen in figures 3A-5B of the present application).
Relevant Prior Art
Prior art Park et al. (US Publication 2020/0136884 a1) teaches, a PPDU in figure 12 inclusive of EHT-SIGA 1, EHT-SIGA 2, EHT-SIG 3 and EHT-SIG 4 in 80 MHz bandwidths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466